ICJ_165_IslaPortillos_CRI_NIC_2017-02-02_ORD_01_NA_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION MARITIME DANS LA MER
                     DES CARAÏBES ET L’OCÉAN PACIFIQUE
                            (COSTA RICA c. NICARAGUA)



                   FRONTIÈRE TERRESTRE DANS LA PARTIE
                     SEPTENTRIONALE D’ISLA PORTILLOS
                            (COSTA RICA c. NICARAGUA)


                           ORDONNANCE DU 2 FÉVRIER 2017




                                   2017
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                      MARITIME DELIMITATION IN THE
                   CARIBBEAN SEA AND THE PACIFIC OCEAN
                            (COSTA RICA v. NICARAGUA)



                   LAND BOUNDARY IN THE NORTHERN PART
                            OF ISLA PORTILLOS
                            (COSTA RICA v. NICARAGUA)


                             ORDER OF 2 FEBRUARY 2017




3 CIJ1117.indb 1                                             9/03/18 12:12

                          Mode oﬃciel de citation :
               Délimitation maritime dans la mer des Caraïbes
   et l’océan Pacifique (Costa Rica c. Nicaragua) — Frontière terrestre
  dans la partie septentrionale d’Isla Portillos (Costa Rica c. Nicaragua),
           ordonnance du 2 février 2017, C.I.J. Recueil 2017, p. 91




                              Oﬃcial citation :
                 Maritime Delimitation in the Caribbean Sea
    and the Pacific Ocean (Costa Rica v. Nicaragua) — Land Boundary
      in the Northern Part of Isla Portillos (Costa Rica v. Nicaragua),
             Order of 2 February 2017, I.C.J. Reports 2017, p. 91




                                              No de vente:
ISSN 0074-4441
ISBN 978-92-1-157315-2
                                              Sales number   1117

                                                     2 FÉVRIER 2017

                                                     ORDONNANCE




                    DÉLIMITATION MARITIME DANS LA MER
                     DES CARAÏBES ET L’OCÉAN PACIFIQUE
                         (COSTA RICA c. NICARAGUA)


                   FRONTIÈRE TERRESTRE DANS LA PARTIE
                     SEPTENTRIONALE D’ISLA PORTILLOS
                         (COSTA RICA c. NICARAGUA)




                      MARITIME DELIMITATION IN THE
                   CARIBBEAN SEA AND THE PACIFIC OCEAN
                         (COSTA RICA v. NICARAGUA)


                   LAND BOUNDARY IN THE NORTHERN PART
                            OF ISLA PORTILLOS
                         (COSTA RICA v. NICARAGUA)




                                                 2 FEBRUARY 2017

                                                       ORDER




3 CIJ1117.indb 3                                                      9/03/18 12:12

                 91




                                 COUR INTERNATIONALE DE JUSTICE

                                                 ANNÉE 2017
     2017
   2 février
Rôle général                                     2 février 2017
nos 157 et 165

                     DÉLIMITATION MARITIME DANS LA MER
                      DES CARAÏBES ET L’OCÉAN PACIFIQUE
                                      (COSTA RICA c. NICARAGUA)


                     FRONTIÈRE TERRESTRE DANS LA PARTIE
                       SEPTENTRIONALE D’ISLA PORTILLOS
                                      (COSTA RICA c. NICARAGUA)



                                               ORDONNANCE


                 Présents : M. Abraham, président ; M. Yusuf, vice-président ;
                            MM. Owada, Tomka, Cançado Trindade, Greenwood,
                            Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                            MM. Robinson, Gevorgian, juges ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                     Ainsi composée,
                     Après délibéré en chambre du conseil,
                     Vu l’article 48 de son Statut et les articles 31 et 47 de son Règlement,

                     Rend l’ordonnance suivante :
                    Considérant que :
                    1. Par requête déposée au Greﬀe de la Cour le 25 février 2014, la Répu-
                 blique du Costa Rica (ci-après, le « Costa Rica ») a introduit une instance
                 contre la République du Nicaragua (ci-après, le « Nicaragua ») au sujet

                 4

92 délimitation maritime — frontière terrestre (ord. 2 II 2017)

d’un diﬀérend relatif « à l’établissement, entre les deux Etats, dans la mer
des Caraïbes et l’océan Paciﬁque, de frontières maritimes uniques délimi-
tant l’ensemble de leurs espaces maritimes respectifs, sur la base des règles
et principes applicables du droit international » (ci-après, « l’aﬀaire rela-
tive à la Délimitation maritime »).
   2. Conformément au paragraphe 2 de l’article 40 du Statut, le greﬃer
a immédiatement communiqué au Gouvernement du Nicaragua une
copie signée de la requête ; en application du paragraphe 3 du même
article, tous les Etats admis à ester devant la Cour ont été informés du
dépôt de la requête.
   3. Par ordonnance en date du 1er avril 2014, la Cour a ﬁxé au
3 février 2015 et au 8 décembre 2015, respectivement, les dates d’expira-
tion des délais pour le dépôt d’un mémoire par le Costa Rica et d’un
contre-mémoire par le Nicaragua. Le mémoire et le contre-mémoire ont
été déposés dans les délais ainsi prescrits.
   4. Lors d’une réunion que le président a tenue avec les représentants
des Parties le 28 janvier 2016, celles-ci se sont accordées pour considérer
que le dépôt d’une réplique et d’une duplique en l’espèce n’était pas
nécessaire.
   5. En application du paragraphe 1 de l’article 67 du Règlement, le gref-
ﬁer a, par des lettres en date du 13 avril 2016, informé les Parties que la
Cour envisageait, conformément aux articles 48 et 50 de son Statut, de
faire procéder à une expertise dans le cadre de laquelle un ou plusieurs
experts seraient chargés de rassembler, en se rendant sur place, l’ensemble
des éléments factuels relatifs à l’état de la côte entre le point situé sur la
rive droite du ﬂeuve San Juan à son embouchure et le point de la côte le
plus proche de Punta de Castilla, tels que ces deux points peuvent être
identiﬁés à l’heure actuelle.
   6. Les Parties entendues, la Cour a, par une ordonnance en date du
31 mai 2016, décidé qu’il serait procédé à une expertise, conformément
aux articles 48 et 50 de son Statut. Elle a indiqué que cette expertise serait
conﬁée à deux experts indépendants, désignés par ordonnance du pré-
sident de la Cour, lesquels devraient se rendre sur place aﬁn de donner
leur avis à la Cour en ce qui concerne l’état de la côte entre les points
invoqués respectivement par le Costa Rica et le Nicaragua, dans leurs
écritures, comme étant le point de départ de la frontière maritime dans la
mer des Caraïbes.
   7. Après avoir consulté les Parties, le président de la Cour a, par
ordonnance en date du 16 juin 2016, désigné les deux experts.
   8. Une première visite sur les lieux s’est déroulée du 4 au 9 dé-
cembre 2016.
   9. Le 16 janvier 2017, le Costa Rica a introduit une instance contre le
Nicaragua au sujet d’un diﬀérend concernant « l’emplacement précis de la
frontière terrestre séparant la bande de sable de la lagune de Los Portil-
los/Harbor Head d’Isla Portillos » ainsi que « l’établissement, par le Nica-
ragua, d’un campement militaire sur la plage d’Isla Portillos » (ci-après,
« l’aﬀaire relative à Isla Portillos »).

5

93 délimitation maritime — frontière terrestre (ord. 2 II 2017)

   10. Dans sa requête, le Costa Rica a prié la Cour de joindre, en appli-
cation de l’article 47 de son Règlement, la nouvelle instance à celle rela-
tive à la Délimitation maritime.
   11. Conformément au paragraphe 2 de l’article 40 du Statut, le greﬃer
a immédiatement communiqué au Gouvernement du Nicaragua une
copie signée de ladite requête ; en application du paragraphe 3 du même
article, tous les Etats admis à ester devant la Cour ont été informés du
dépôt de la requête.
   12. Lors d’une réunion que le président a tenue avec les représentants
des Parties le 26 janvier 2017, celles-ci ont été invitées à faire connaître les
vues de leurs Gouvernements, d’une part, sur la question des délais pour
le dépôt des pièces de procédure en l’aﬀaire relative à Isla Portillos et,
d’autre part, sur l’opportunité de joindre les instances dans cette aﬀaire et
dans l’aﬀaire relative à la Délimitation maritime.
   13. Le Costa Rica a déclaré qu’il maintenait sa demande de jonction,
indiquant en particulier qu’il était nécessaire que la Cour règle l’ensemble
des questions opposant les Parties en ce qui concerne la partie septentrio-
nale d’Isla Portillos. Il a en conséquence préconisé l’octroi de délais brefs
pour le dépôt des pièces dans la nouvelle instance aﬁn de permettre à la
Cour de connaître des deux aﬀaires dans sa composition actuelle. Le
Costa Rica a, à cet eﬀet, proposé que chacune des Parties se voie accorder
un délai de quarante-cinq jours ou, au maximum, de deux mois pour la
préparation de ses écritures. Il a par ailleurs suggéré que le rapport des
experts en l’aﬀaire relative à la Délimitation maritime ne soit communiqué
aux Parties qu’au terme du dépôt des pièces écrites en l’aﬀaire relative à
Isla Portillos.
   14. Le Nicaragua a pour sa part indiqué considérer que les conclusions
des experts en l’aﬀaire relative à la Délimitation maritime seront essentielles
aux ﬁns de l’aﬀaire relative à Isla Portillos, et qu’il ne serait dès lors pas
logique que le Costa Rica dépose son mémoire dans la seconde aﬀaire avant
d’avoir eu connaissance dudit rapport. Le Nicaragua a ajouté que ce n’est
qu’une fois en possession du rapport des experts et du mémoire du
Costa Rica qu’il sera en mesure de se prononcer sur l’opportunité d’une
jonction et d’apprécier le temps nécessaire à la préparation de son contre-
mémoire. Pour l’heure, il estime, en tout état de cause, que chacune des
Parties devrait disposer d’un délai de six mois pour préparer ses écritures.

                                     *   *
  15. A la lumière des renseignements obtenus par le président confor-
mément à l’article 31 du Règlement, la Cour considère que, compte tenu
de la nature de l’aﬀaire, les Parties devront disposer chacune d’une
période d’un mois et demi, à compter du dépôt de la requête, pour prépa-
rer leurs écritures respectives en l’aﬀaire relative à Isla Portillos.


                                     *   *
6

94 délimitation maritime — frontière terrestre (ord. 2 II 2017)

   16. S’agissant de la question de la jonction des instances dans les
aﬀaires relatives à la Délimitation maritime et à Isla Portillos, la Cour
rappelle que, aux termes de l’article 47 de son Règlement, « [l]a Cour peut
à tout moment ordonner que les instances dans deux ou plusieurs aﬀaires
soient jointes ». Cette disposition laisse à la Cour une large marge de dis-
crétion. Lorsqu’elle a exercé son pouvoir de joindre des instances, la
Cour, ou sa devancière, la Cour permanente de Justice internationale, l’a
néanmoins fait dans des circonstances où une telle jonction était conforme
non seulement au principe de bonne administration de la justice, mais
aussi aux impératifs d’économie judiciaire (voir par exemple : Statut juri-
dique du territoire du sud-est du Groënland, ordonnance du 2 août 1932,
C.P.J.I. série A/B no 48, p. 268 ; Plateau continental de la mer du Nord
(République fédérale d’Allemagne/Danemark ; République fédérale d’Alle-
magne/Pays-Bas), ordonnance du 26 avril 1968, C.I.J. Recueil 1968, p. 9 ;
Certaines activités menées par le Nicaragua dans la région frontalière
(Costa Rica c. Nicaragua), jonction d’instances, ordonnance du 17 avril
2013, C.I.J. Recueil 2013, p. 170, par. 18 ; Construction d’une route au
Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), jonction
d’instances, ordonnance du 17 avril 2013, C.I.J. Recueil 2013, p. 187,
par. 12). Comme la Cour a eu l’occasion de le rappeler, toute décision en
ce sens doit être prise à la lumière des spéciﬁcités de chaque cas d’espèce.
   17. Dans le cas présent, la Cour estime que, compte tenu de la nature
des demandes formulées par le Costa Rica en l’aﬀaire d’Isla Portillos et
du lien étroit que celles-ci entretiennent avec certains aspects du diﬀérend
en l’aﬀaire de la Délimitation maritime, les instances dans les deux aﬀaires
doivent être jointes. Une telle jonction permettra à la Cour d’examiner
simultanément la totalité des points en litige entre les Parties, qui sont liés
les uns aux autres, et notamment toutes questions de droit ou de fait com-
munes aux deux diﬀérends qui lui ont été soumis.

                                        *
                                    *       *

    18. Par ces motifs,
    La Cour,
   1) Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite dans l’aﬀaire relative à la Frontière terrestre
dans la partie septentrionale d’Isla Portillos (Costa Rica c. Nicaragua) :
   Pour le mémoire de la République du Costa Rica, le 2 mars 2017 ;
   Pour le contre-mémoire de la République du Nicaragua, le 18 avril 2017 ;
   2) Décide de joindre les instances dans les aﬀaires relatives à la Délimi-
tation maritime dans la mer des Caraïbes et l’océan Pacifique (Costa Rica
c. Nicaragua) et à la Frontière terrestre dans la partie septentrionale
d’Isla Portillos (Costa Rica c. Nicaragua) ;


7

95 délimitation maritime — frontière terrestre (ord. 2 II 2017)

    3) Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le deux février deux mille dix-sept, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Costa Rica et au Gouvernement de la République du Nicaragua.


                                                       Le président,
                                             (Signé) Ronny Abraham.
                                                         Le greﬃer,
                                            (Signé) Philippe Couvreur.




8

